Citation Nr: 0612555	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active duty from June 1980 to July 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision and was remanded in October 
2003.  At the time of that remand, the veteran had also 
perfected a claim for service connection for migraine 
headaches.  By a September 2005 rating decision, however, the 
Appeals Management Center (AMC) granted service connection 
for this disability.  Having been fully satisfied on remand, 
this claim is no longer at issue and will not be further 
discussed.


FINDINGS OF FACT

1.  The veteran was treated for left knee complaints during 
active duty and has a current left knee disability (internal 
derangement, status post arthroscopy) which has been related 
to his active duty by two medical professionals.

2.  The preponderance of the evidence is against a finding 
that the veteran's current right shoulder disability is 
related to his period of active duty.

3.  The preponderance of the evidence is against a finding 
that the veteran's current low disability is related to his 
period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for internal 
derangement of the left knee, status post arthroscopy, have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 

2.  The criteria for service connection for a right shoulder 
disability, to include arthritis, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

3.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for arthritis if it manifests to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

A.  Left knee

The veteran has a current left knee disability; following a 
May 2005 VA examination, he was diagnosed as having internal 
derangement with chronic knee pain status post left knee 
arthroscopy.

His lower extremities were normal at his February 1980 
entrance examination.  He sought treatment for left knee 
complaints in September 1980 (assessed as normal), November 
1984 (assessed as mild strain of the lateral ligaments of the 
left knee), and July 1987 (assessed as patellar tendonitis).  

The veteran has submitted a private etiology opinion favoring 
his claim.  In a December 2000 letter, D. M., M.D., wrote 
that the veteran related that he had twisted his left knee in 
1981.  While Dr. M. acknowledged that he had no documentation 
to confirm this incident, he felt that it was "more probable 
than not" that the veteran's current left knee condition 
"would have occurred secondary to" the incident.  

The veteran apparently did not advise Dr. M. that in March 
1996, while he was in the Reserves, but not while on active 
duty training or inactive duty for training, he injured his 
left knee while running in a rain storm.  The record reflects 
that he sought treatment for a torn medial meniscus and in 
February 1997 underwent an arthroscopy and arthroscopic 
debridement of a small portion of his left patella.  This 
certainly casts some doubt on the connection between the 
veteran's current left knee condition and his period of 
active duty.  

Yet another etiology opinion associated with the claims file 
also seems to favor the veteran's claim.  After examining the 
veteran and reviewing the claims file in May 2005, a VA 
physician stated (inexplicably) that he saw no evidence of 
chronic injury to the knee.  Nevertheless, he also concluded 
that the veteran "did have knee surgery while in the 
reserves so his knee injury is likely as not related to 
service[-]connected activities."

In short, the veteran (a) has a current left knee disability, 
(b) sought treatment for and was assessed as having a left 
knee condition during active duty, and (c) has submitted 
somewhat favorable etiology opinions in support of his claim.  
The May 2005 VA opinion certainly does not refute or reject 
that of Dr. Moullet, and the claims file contains no other 
opinion which does so.  While the March 1996 knee injury 
certainly raises some question concerning etiology, there 
remains an approximate balance of positive and negative 
evidence on the issue of service connection, and therefore 
the benefit of the doubt must be given to the veteran.  38 
U.S.C.A. § 5107.  Service connection for internal derangement 
of the left knee, status post arthroscopy, is granted.   

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist regarding this claim is unnecessary because 
any potential failure of VA in fulfilling these duties is 
essentially harmless error.


B.  Right shoulder

The veteran has a current right shoulder disability; a May 
2005 x-ray revealed misalignment at the right 
acromioclavicular joint with associated degenerative changes.

His upper extremities were normal at his February 1980 
entrance examination.  He was involved in a car accident in 
May 1988 and sought treatment in an emergency room setting 
for, in part, complaints of numbness in his right arm.  He 
was assessed as having muscle spasm of the right trapezius.  

The veteran's separation examination report is not of record, 
but the claims file does include documentation reflecting 
that he was administratively discharged from the Air Force 
Reserves in April 1997 due to a physical disqualification: 
asthma.  None of the records associated with this 
administrative discharge reference any right shoulder 
complaints or disabilities.  

The first post-service diagnosis of a right shoulder 
condition is dated in January 1998 (over five years after 
discharge from active duty), when the veteran underwent a VA 
compensation and pension examination.  At that time, he was 
diagnosed as having right shoulder bursitis, in remission 
(although an x-ray of the shoulder was normal).  

No medical professional has related the veteran's current 
right shoulder disability to his period of active duty.  In 
fact, the VA examiner in May 2005 concluded (after reviewing 
the claims folder) that "the shoulder pain [is] probably 
less likely than likely caused by his time in the service."

To the extent the veteran has suggested that his current 
right shoulder disability was first manifested during active 
duty, as a layman, he has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Particularly in light of 
the May 2005 VA opinion, the weight of the credible evidence 
fails to demonstrate that the current right shoulder 
disability is related to active duty, or that degenerative 
changes of the right shoulder were manifested to a 
compensable degree within a year of discharge in July 1992.  
As the preponderance of the evidence is against this claim 
for service connection, it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Low back disability

The veteran has a current low back disability; he was 
diagnosed as having chronic lumbar strain following his May 
2005 VA examination.  

In conjunction with his February 1980 enlistment examination, 
he reported a history of occasional back pain.  Following a 
February 1980 consultation, he was assessed as having acute 
lumbosacral strain (he was still found to be qualified for 
enlistment).

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

Because the veteran was found to have lumbosacral strain on 
entrance, he clearly and unmistakably had a pre-service low 
back condition.  Yet there is no aggravation of a preexisting 
disease or injury if the condition underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertinent to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

The veteran sought treatment for upper back pain in January 
1983, and sub-scapular back pain in June 1984.  His spine was 
found to be normal at a periodic examination conducted in 
1986 (the month of this examination is not indicated on the 
report).  He sought treatment for mid-back pain in July 1990 
and pain between his left shoulder blade and spine in March 
1991.  At periodic examinations in September 1991 and 
November 1996, his spine was found to be normal.  As noted 
above, the veteran's separation examination report is not of 
record.  None of the records associated with the veteran's 
April 1997 administrative discharge from the Air Force 
Reserves (due to asthma) reference any low back complaints or 
disabilities.  In any case, while the presumption of 
soundness is clearly rebutted, the pertinent medical records 
simply do not reflect that the pre-existing low back 
condition increased in disability during service.  

Moreover, no medical professional has related this condition 
to the veteran's period of active duty.  In fact, the VA 
examiner in May 2005 (after reviewing the claims file) 
concluded that the veteran's "lumbar strain [is] probably 
less likely than likely caused by his time in the service.

To the extent the veteran has suggested that his preexisting 
low back disability was aggravated during active duty or that 
his current low back disability is otherwise related to 
active duty, as a layman, he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu, 2 
Vet. App. at 492.  As the preponderance of the evidence is 
against this claim for service connection, it must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

II.  Duties to notify and assist

The Board will now discuss whether VA has fulfilled its 
duties to notify and assist concerning the claims for service 
connection for a right shoulder disability and a low back 
disability (both denied above).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a February 2001 letter the RO clearly advised the veteran 
of the first, second and third elements required by Pelegrini 
II.  While he has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims, he has effectively been notified of the need to 
provide such evidence.  The February 2001 letter informed him 
that additional information or evidence was needed to support 
his claims and asked him to send the information or evidence 
to the RO.  In addition, a September 2005 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the veteran has been adequately informed of the 
need to submit relevant evidence in his possession. 

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims (which itself predated 
the enactment of the laws and regulations which codified the 
Veterans Claims Assistance Act of 2000), he was not 
prejudiced thereby because this was harmless error.  VA 
substantially satisfied its notice requirements by February 
2001 and readjudicated the claims in a March 2002 
supplemental statement of the case.  

Virtually all active duty and reserves medical records are in 
the file, as are VA and private medical records.  Multiple, 
albeit unsuccessful, attempts have been made to obtain the 
veteran's separation examination report, and in December 2004 
the National Personnel Records Center confirmed that this 
document was not of record.  The veteran was fully advised of 
the attempts to obtain this evidence (see an October 2003 
Board remand, a July 2004 AMC letter, and the September 2005 
supplemental statement of the case).  He underwent VA 
examinations in January 1998 and May 2005 and the reports of 
these examinations were obtained and reviewed.  The veteran 
has not indicated that there are any outstanding records 
pertaining to his claim.  

On a December 1999 VA Form 9, the veteran asked for a Board 
hearing at the RO.  This was ultimately scheduled to take 
place in June 2003 but the veteran failed to appear (after 
having received notice in a May 2003 letter). 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not be prejudiced by the Board's adjudication 
of his claims.  

 
ORDER

Service connection for internal derangement of the left knee, 
status post arthroscopy, is granted.

Service connection for a right shoulder disability is denied.

Service connection for a low back disability is denied.



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


